Citation Nr: 0119996	
Decision Date: 08/03/01    Archive Date: 08/10/01	

DOCKET NO.  99-19 900	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a fracture of the left ankle, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from July 1982 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
VARO in St. Louis, Missouri which confirmed and continued a 
20 percent disability rating for the veteran's residuals of a 
fracture of the left ankle.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A review of the evidence in this case reflects that, in a 
statement received at a personal hearing before a hearing 
officer at the Detroit RO in June 2000, the veteran indicated 
that a physician at a VA medical center in Detroit indicated 
that he wanted to break the veteran's ankle and operate to 
re-position it.  He added that, at the time 

of an examination at a VA medical facility in Grand Junction, 
Colorado, in early 1998, an orthopedist informed him that he 
had malunion of the ankle due to a lack of cartilage.  Of 
record is a report of a consultation at the Grand Junction 
facility dated in March 1998 in which an assessment was made 
of probable peroneal tendinitis.  The physician noted that 
there was a discussion as to shoe wear and it was recommended 
that the veteran have a well-molded medial and longitudinal 
arch with a neutral heel and an injection of the peroneal 
tendon sheath if he had continued discomfort.  The veteran 
was to be seen on an as-needed basis.

At the hearing, the veteran also testified that he was told 
at the time of a visit to the Saginaw VA medical facility on 
May 9, 2000, that he needed an operation of the ankle.  
(Transcript page 1.)  The report of that visit is not of 
record.  The Board notes that under Bell v. Derwinski, 2 Vet. 
App. 611 (1992), VA is deemed to have constructed knowledge 
of certain documents which are generated by VA agents or 
employees, including VA physicians.  Id. at 612-13.  If those 
documents are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of a claim, a remand for re-
adjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The veteran was accorded an examination by VA in September 
2000.  Range of motion of the left ankle was described as 
normal and impressions from magnetic resonance imaging were 
described as unremarkable.  However, the examiner did not 
discuss the impact of functional losses due to pain or other 
symptoms experienced by the veteran such as swelling and 
flare-ups.  (The Board notes that the RO has evaluated the 
veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2000) which contemplates either nonunion or malunion of 
the tibia or fibula.  While it is not clear from the record 
whether nonunion or malunion has been shown, given that VA 
has conceded that a rating under Diagnostic Code 5262 is 
appropriate, consideration should now be given to the effect 
of problems such as pain.  This requires that an examiner 
provide an opinion on the functional losses experienced by 
the veteran in terms that can be used to apply the rating 
schedule.  

DeLuca v. Brown, 8 Vet.App. 202 (1995).  In this case, this 
requires consideration of whether the veteran's functional 
losses are tantamount to disability characterized as 
"marked" ankle impairment.  Diagnostic Code 5262.)

In view of the foregoing, and particularly in light of the 
notice and duty to assist requirements set forth in the 
Veterans Claims Assistance Act of 2000, more development is 
required.  The case is therefore REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with the 
Veterans Claims Assistance Act of 2000, 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment from all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment for his 
left ankle disability.  After securing 
any necessary authorization or medical 
releases, the RO should obtain copies of 
the veteran's complete treatment reports 
from all sources identified, if such 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  Of particular 
interest is the report of a visit in May 
2000 to the Saginaw VA medical facility.  
The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as required by the Veterans 
Claims Assistance Act of 2000.

2.  The RO should arrange for an 
orthopedic examination in order to 
determine the current extent of the left 
ankle disability.  All indicated testing 
should be conducted.  The examiner should 
review the claims folder and a copy of 
this remand in conjunction with the 

examination.  The examiner should 
determine whether any ankle disability is 
manifested by pain, weakened movement, 
excess fatigability, incoordination, or 
flare-ups of disability, etc.  The effect 
of functional losses such as pain and 
flare-ups should be equated to 
"slight," "moderate," or "marked" 
ankle disability as contemplated by 
Diagnostic Code 5262.  

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  It 
should then re-adjudicate the issue of 
entitlement to a rating in excess of 20 
percent for the veteran's left ankle 
disability.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  This must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

